Title: To Thomas Jefferson from Bernard Peyton, 28 August 1823
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
28 Augt 1823Yours of the 25th curt, covering blanks for the renewal of your notes at Bank, have been received, & shall be attended to—I hold William Dabuey’s receipt, dated 22d July 1823, for six Barrels of Herrings, and one of Shad, which he binds himself to deliver in good order to you, at Monticello:—What can have become of him, & the Fish, I cannot conjecture, it is not improbable however, that he has stored them some where on the River, until the water, & his other arrangements, may suit to cary them up without inconvenience to himself, for which he certainly should be held accountable—I will make dilligent search for a good New England cheese for you, if I succeed, will immediately forward it, by a Waggon, to Charlottesville, care Raphael, of which you shall be also advised—With great respect Dr Sir Yours very TrulyBernard PeytonFlour $5½ no demdWheat $1 @ 104 briskI am sincerely pleased to hear you have recovered your health again—hope to see you at Monticello about middle next monthB. P.